DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This application is in response to applicant’s filing dated 03/24/2021. Claims 1 and 11 are amended. Claims 8-10, 16 and 18 are cancelled. Claims 1-7, 11-15, 17, 19 and 20 are currently pending.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/24/2021 has been entered.

Response to Amendments/Remarks

4.	Applicant’s amendments/remarks filed on 03/24/2021, with respect to the previous rejections under 35 U.S.C. 103 of claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Tibbitts et al., US 
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 and 7, 11-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbitts et al., US 20130084847 A1, in view of Sako Yoichiro, JP2015098218 A1, and in view of Lee et al., US 20160284217 A1, hereinafter referred to as Tibbitts, Sako and Lee, respectively.
Regarding claim 1, Tibbitts discloses a method of automatically assisting a driver of a vehicle, the method comprising: 
using a controller on the vehicle to wirelessly communicate with an application on a mobile device of the driver of the vehicle and to determine whether the mobile device is in the vehicle (Position of a mobile communication device within the vehicle is determined – See at least ¶18. Mobile device may also include a vehicle wireless network interface which supports a typical wireless local area network. The vehicle wireless network may be configured for wireless connection to the Vehicle Detection System 30 – See at least ¶113); 
determining at the controller on the vehicle whether an application on the mobile device is being used by a driver of the vehicle (Detecting, monitoring and/or controlling one or more of mobile services for a mobile communication device, and in particular, when the device is being used and the vehicle, operated by the user of the device – See at least abstract. The vehicle wireless network may be configured for wireless connection to the Vehicle Detection System 30 – See at least ¶113);

Tibbitts fails to explicitly disclose automatically activating a driver assist mode when the driver is using the application; and communicates with a controller on the vehicle for activating of the driver assist mode.
However, Sako teaches:
automatically activating a driver assist mode when a driver is using the application (When a driver gets into the automatic driving vehicle with the mobile phone terminal, i.e. application, and is operating in the manual operation mode and when there is an incoming call to the mobile phone terminal, the automatic driving car is automatically switched from the manual driving mode to the forced automatic driving mode, i.e. driver assist mode – See at least ¶68).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of automatically activating a driver assist mode when a driver is using the application, as taught by Sako, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

The combination of Tibbitts and Sako fails to explicitly disclose wherein the controller on the vehicle is programmed to wirelessly communicate only with the mobile device of the driver and not with any additional mobile phones in the vehicle.
However, Lee teaches wherein the controller on the vehicle is programmed to wirelessly communicate only with the mobile device of the driver and not with any additional mobile phones in the vehicle (Mobile terminal 100 may include a finger scan sensor which scans a user's fingerprint. The controller 180 can then use fingerprint information sensed by the finger scan sensor as part of an authentication procedure. The finger scan sensor may also be installed in the display unit 151 or implemented in the user input unit 123 – See at least ¶134. The communication unit 710 may include one or more modules for enabling wireless communication between the vehicle 700 and the mobile terminal 100, between the vehicle 700 and an external server 510, or between the vehicle 700 and another vehicle 520. In addition, the communication unit 710 may include one or more modules for connecting the vehicle 700 to one or more networks – See at least ¶154).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tibbitts and Sako and include the feature of wherein the controller on the vehicle is programmed to wirelessly communicate only with the mobile device of the driver and not with any additional mobile phones in the vehicle, as taught by Lee, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Regarding claim 2, Tibbitts fails to explicitly disclose the driver assist mode includes one of a brake assist or steering assist function.
However, Sako teaches the driver assist mode includes a steering assist mode (Steering drive control unit controls supply of a drive control signal to the steering drive unit of the autonomous driving vehicle and controls the course change of the autonomous driving vehicle – See at least ¶24).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of a driver assist mode includes a steering assist mode, as taught by Sako, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Regarding claim 3, Tibbitts fails to explicitly disclose deactivating the driver assist mode manually upon receipt of a manual input from the driver.
However, Sako teaches deactivating the driver assist mode manually upon receipt of a manual input from the driver (When the notification of the incoming call is ended without the driver responding to the notification of the incoming call, the manual driving mode is returned by detecting the manual driving operation. Therefore, when the driver does not make a call for an incoming call, the driver can easily return to the manual driving mode by performing the manual driving operation – See at least ¶69).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, deactivating a driver assist mode manually when the driver is finished using the application.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of deactivating a driver assist mode manually when the driver is finished using 

Regarding claim 7, Tibbitts discloses the application is one of a phone or messenger (The controllable mobile device may be a cell phone, smart phone communication device which offers services, also known as "applications," to a user – See at least ¶112).

Regarding claim 11, Tibbitts discloses a system for automatically assisting a driver of a vehicle, the system comprising: 
receive, from a driver assist application on the mobile device, a determination regarding whether the mobile device is in the vehicle (Position of a mobile communication device within the vehicle is determined – See at least ¶18. The controllable mobile device may be a cell phone, smart phone communication device which offers services, also known as "applications," to a user – See at least ¶112); 
receive, from the driver assist application on the mobile device, a determination whether an application on the mobile device is being used by a driver of the vehicle (Detecting, monitoring and/or controlling one or more of mobile services for a mobile communication device, and in particular, when the device is being used and the vehicle, operated by the user of the device – See at least abstract. The controllable mobile device may be a cell phone, smart phone communication device which offers services, also known as "applications," to a user – See at least ¶112).


However, Sako teaches based on the determination received from the driver assist application on the mobile device, automatically activate a driver assist mode when the driver is using the application, automatically activate a driver assist mode when a driver is using the application (When a driver gets into the automatic driving vehicle with the mobile phone terminal, i.e. application, and is operating in the manual operation mode and when there is an incoming call to the mobile phone terminal, the automatic driving car is automatically switched from the manual driving mode to the forced automatic driving mode, i.e. driver assist mode – See at least ¶68).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, automatically activating a driver assist mode when a driver is using an application on a mobile device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of automatically activating a driver assist mode when a driver is using the application, as taught by Sako, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.



However, Lee teaches wirelessly communicate with an application on a mobile device of the driver of the vehicle and not with any additional mobile phones in the vehicle (Mobile terminal 100 may include a finger scan sensor which scans a user's fingerprint. The controller 180 can then use fingerprint information sensed by the finger scan sensor as part of an authentication procedure. The finger scan sensor may also be installed in the display unit 151 or implemented in the user input unit 123 – See at least ¶134. The communication unit 710 may include one or more modules for enabling wireless communication between the vehicle 700 and the mobile terminal 100, between the vehicle 700 and an external server 510, or between the vehicle 700 and another vehicle 520. In addition, the communication unit 710 may include one or more modules for connecting the vehicle 700 to one or more networks – See at least ¶154).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, automatically activating a driver assist mode when a driver is using an application on a mobile device. Lee teaches a mobile terminal for assisting a vehicle, and a method for controlling the same.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tibbitts and Sako and 
Regarding claim 12, Tibbitts fails to explicitly disclose the controller is in communication with a driver assistance system to activate of the driver assist mode.             However, Sako teaches the controller is in communication with a driver assistance system to activate of the driver assist mode (Electronic control circuit unit transmits a motor drive control unit, a steering drive control unit, a manual / automatic operation through a system bus to a control unit configured to mount a computer – See at least ¶21).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, a controller is in communication with a driver assistance system to activate of the driver assist mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of a controller is in communication with a driver assistance system to activate of the driver assist mode, as taught by Sako, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Regarding claim 13, Tibbitts fails to explicitly disclose the driver assistance system is configured to gather data from a sensor on the vehicle.
However, Sako teaches driver assistance system is configured to gather data from a sensor on the vehicle (Various sensor groups 108 include sensors for acquiring information to assist for automatic driving – See at least ¶35).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, a driver assistance system configured to gather data from a sensor on the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of driver assistance system is configured to gather data from a sensor on the vehicle, as taught by Sako, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Regarding claim 14, Tibbitts fails to explicitly disclose the driver assist mode includes one of a brake assist or steering assist function.
However, Sako teaches the driver assist mode includes a steering assist mode (Steering drive control unit controls supply of a drive control signal to the steering drive unit of the autonomous driving vehicle and controls the course change of the autonomous driving vehicle – See at least ¶24).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of a driver assist mode includes a steering assist mode, as taught by Sako, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Regarding claim 15, Tibbitts fails to explicitly disclose the controller is configured to switch between a normal driving mode and the driver assist mode, wherein the driver assist mode has more driver assistance functions than the normal driving mode.
However, Sako teaches the controller is configured to switch between a normal driving mode and the driver assist mode, wherein the driver assist mode has more driver assistance functions than the normal driving mode (The manual / automatic operation mode switching control unit 104 responds to the selection operation input through the touch panel 112 to any one of the operation mode of the automatic driving vehicle 1, the manual operation mode, the automatic operation mode, and the forced automatic operation mode – See at least ¶25. Examiner notes manual driving mode is analogized as normal driving mode and autonomous mode is analogized as driving assist mode which includes more functions than normal driving mode).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of a controller configured to switch between a normal driving mode and the driver assist mode, as taught by Sako, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Regarding claim 17, Tibbitts discloses the application is one of a phone or messenger (The controllable mobile device may be a cell phone, smart phone communication device which offers services, also known as "applications," to a user – See at least ¶112).

Regarding claim 19, Tibbitts fails to explicitly disclose the controller is configured to deactivate the driver assist mode upon receipt input from a driver.
However, Sako teaches the controller is configured to deactivate the driver assist mode upon receipt input from a driver (The manual driving mode is returned by detecting the manual driving operation. Therefore, when the driver does not make a call for an incoming call, the driver can easily return to the manual driving mode by performing the manual driving operation – See at least ¶69. The control unit 101 determines whether the operation mode of the autonomous driving vehicle 1 is the manual operation mode – See at least ¶117).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, a controller configured to deactivate the driver assist mode upon receipt input from a driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tibbitts and include the feature of a controller is configured to deactivate the driver assist mode upon receipt input from a driver, as taught by Sako, to help monitor and control the use of mobile devices in a vehicle, specifically, the use of mobile devices used by drivers of a vehicle.

Regarding claim 20, Tibbitts fails to explicitly disclose the manual input is one of a button, voice command, or steering wheel maneuver.
However, Sako teaches manual input is one of steering wheel maneuver (The manual operation mode is a mode in which traveling can be performed according to the driver's steering wheel operation, as in a normal automobile that is not an autonomous driving vehicle – See at least ¶19).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, a manual input is one of steering wheel maneuver.
.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tibbitts et al., US 20130084847 A1, in view of Sako Yoichiro, JP2015098218 A1, in view of Lee et al., US 20160284217 A1, as applied to claim 3 above, and further in view of Ahiad et al., US 20190377340 A1, hereinafter referred to as Ahiad.
Regarding claim 4, the combination of Tibbitts, Sako and Lee fails to explicitly disclose deactivating the driver assist mode comprises pressing a button or switch.
However, Ahiad teaches deactivating driver assist mode comprises pressing a button or switch (It can in fact happen that the driver wishes to resume control of the vehicle, in which case he can for example press a button for deactivation of the autonomous driving mode, i.e. driver assist mode – See at least ¶59).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether an application on a mobile device is operated by a driver of a vehicle. Sako teaches an autonomous driving vehicle capable of autonomous traveling, specifically, deactivating a driver assist mode manually when the driver is finished using the application. Lee teaches a mobile terminal for assisting a vehicle, and a method for controlling the same. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tibbitts, Sako and Lee and include the feature of deactivating driver assist mode comprises pressing a button or switch, as taught by Ahiad, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

9.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbitts et al., US 20130084847 A1, in view of Sako Yoichiro, JP2015098218 A1, in view of Lee et al,. US 20160284217 A1, as applied to claim 3 above, and further in view of Konrardy et al., US 10042359 B1, hereinafter referred to as Konrardy.
Regarding claim 5, the combination of Tibbitts, Sako and Lee fails to explicitly disclose deactivating the driver assist mode comprises the driver giving a voice command.
However, Konrardy teaches deactivating the driver assist mode comprises the driver giving a voice command (Mobile device 110 or the on-board computer 114 may include a user-input device for receiving instructions or information from the vehicle operator, such as settings relating to an autonomous operation feature. The user-input device may also include a microphone capable of receiving user voice input – See at least column 20 lines 7-17. Alternatively, the vehicle operator may pause, terminate, or disable the autonomous operation feature or features using the user-input device – See at least column 28 lines 14-17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tibbitts, Sako and Lee and include the feature of deactivating the driver assist mode comprises the driver giving a voice command, as taught by Konrardy, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Regarding claim 6, the combination of Tibbitts, Sako and Lee fails to explicitly disclose deactivating the driver assist mode comprises maneuvering a steering wheel of the vehicle.
However, Konrardy teaches deactivating the driver assist mode comprises maneuvering a steering wheel of a vehicle (Alternatively, the vehicle operator may pause, terminate, or disable the autonomous operation feature or features using the user-input device or by manually operating the vehicle's controls, such as by turning a steering instrument – See at least column 28 lines 15-20).
Tibbitts discloses a system for controlling a mobile communication device, specifically determining whether a mobile phone is in a vehicle and determining whether 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tibbitts, Sako and Lee and include the feature of deactivating the driver assist mode comprises maneuvering a steering wheel of the vehicle, as taught by Konrardy, to help a driver of a vehicle operate a vehicle in autonomous mode when using a mobile device.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.M.K./Examiner, Art Unit 3662         


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662